ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_02_NA_00_FR.txt.           INTERNATIONAL COURT OF JUSTICE


            REPORTS OF JUDGMENTS,
         ADVISORY OPINIONS AND ORDERS


     CASE CONCERNING PULP MILLS
       ON THE RIVER URUGUAY
            (ARGENTINA v. URUGUAY)

   REQUEST FOR THE INDICATION OF PROVISIONAL
                   MEASURES


             ORDER OF 13 JULY 2006




                 2006
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av DES USINES DE PA
                                   | TE
  Av PAPIER SUR LE FLEUVE URUGUAY
            (ARGENTINE c. URUGUAY)

      DEMANDE EN INDICATION DE MESURES
              CONSERVATOIRES


         ORDONNANCE DU 13 JUILLET 2006

                          Official citation :
     Pulp Mills on the River Uruguay (Argentina v. Uruguay),
          Provisional Measures, Order of 13 July 2006,
                    I.C.J. Reports 2006, p. 113




                      Mode officiel de citation :
Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay),
        mesures conservatoires, ordonnance du 13 juillet 2006,
                     C.I.J. Recueil 2006, p. 113




                                           Sales number
ISSN 0074-4441
ISBN 92-1-071024-X
                                           No de vente :   915

                                               13 JULY 2006

                                                   ORDER




      PULP MILLS ON THE RIVER URUGUAY
            (ARGENTINA v. URUGUAY)

       REQUEST FOR THE INDICATION OF PROVISIONAL
                       MEASURES




USINES DE PA
           | TE A
                v PAPIER SUR LE FLEUVE URUGUAY
            (ARGENTINE c. URUGUAY)

          DEMANDE EN INDICATION DE MESURES
                    CONSERVATOIRES




                                           13 JUILLET 2006

                                            ORDONNANCE

                                                                        113




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2006                                          2006
                                                                                13 juillet
                                                                               Rôle général
                              13 juillet 2006                                    no 135



AFFAIRE RELATIVE À DES USINES DE PÂTE
  À PAPIER SUR LE FLEUVE URUGUAY
                    (ARGENTINE c. URUGUAY)
           DEMANDE EN INDICATION DE MESURES
                   CONSERVATOIRES




                            ORDONNANCE


Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. RANJEVA, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
           OWADA, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
           BENNOUNA, SKOTNIKOV, juges ; MM. TORRES BERNÁRDEZ,
           VINUESA, juges ad hoc ; M. COUVREUR, greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,
  Rend l’ordonnance suivante :
   1. Considérant que, par requête déposée au Greffe de la Cour le 4 mai
2006, la République argentine (ci-après l’« Argentine ») a introduit une
instance contre la République orientale de l’Uruguay (ci-après l’« Uru-
guay ») au motif que celle-ci aurait violé des obligations lui incombant au
titre du statut du fleuve Uruguay, signé par l’Argentine et l’Uruguay le
26 février 1975 et entré en vigueur le 18 septembre 1976 (ci-après le « sta-

                                                                          4

             USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                    114

tut de 1975 ») ; que l’Argentine y affirme qu’une telle violation résulte de
« l’autorisation de construction, [de] la construction et [de] l’éventuelle
mise en service de deux usines de pâte à papier sur le fleuve Uruguay », en
invoquant plus particulièrement les « effets desdites activités sur la qualité
des eaux du fleuve Uruguay et sa zone d’influence » ;
   2. Considérant que l’Argentine expose que le statut de 1975 a été
adopté conformément à l’article 7 du traité définissant la frontière entre
l’Argentine et l’Uruguay sur le fleuve Uruguay signé à Montevideo le
7 avril 1961 et entré en vigueur le 19 février 1966, lequel prévoyait l’éta-
blissement d’un régime commun pour l’utilisation du fleuve ;
   3. Considérant que, dans sa requête susmentionnée, l’Argentine fonde
la compétence de la Cour sur le paragraphe 1 de l’article 36 du Statut de
la Cour et sur le premier paragraphe de l’article 60 du statut de 1975,
lequel dispose que « [t]out différend concernant l’interprétation ou l’appli-
cation du traité [de 1961] et du statut [de 1975] qui ne pourrait être réglé
par négociation directe peut être soumis par l’une ou l’autre des parties à
la Cour internationale de Justice » ; et que l’Argentine ajoute que les
négociations directes entre les parties ont échoué ;
   4. Considérant que, dans sa requête, l’Argentine déclare que le statut
de 1975 a pour objet d’« établir les mécanismes communs nécessaires à
l’utilisation rationnelle et optimale » de la partie du fleuve Uruguay qui
est partagée par les deux Etats et constitue leur frontière commune ;
qu’elle déclare aussi que, outre qu’il réglemente « des activités telles que ...
la conservation, l’utilisation et l’exploitation d’autres ressources natu-
relles », le statut de 1975 traite des « obligations des parties relatives à la pré-
vention de la pollution et à la responsabilité qui découle des dommages
résultant de la pollution » et crée également une « commission adminis-
trative du fleuve Uruguay » (ci-après la « CARU », selon l’acronyme espa-
gnol), qui a notamment des fonctions de réglementation et de coordina-
tion ; et que l’Argentine affirme en particulier que les articles 7 à 13 du
statut prévoient une procédure obligatoire d’information et de consulta-
tion préalables par l’intermédiaire de la CARU pour la partie qui projette
de réaliser des ouvrages suffisamment importants pour affecter la naviga-
tion, le régime du fleuve ou la qualité de ses eaux ;
   5. Considérant que l’Argentine déclare que le Gouvernement uru-
guayen a, en octobre 2003, « autorisé de manière unilatérale ... la société
espagnole ENCE [à entreprendre] la construction d’une usine de pâte à
papier dans les alentours de la ville de Fray Bentos », projet dénommé
« Celulosa de M’Bopicuá » (ci-après « CMB »), et prétend qu’il l’a fait
sans respecter la procédure susmentionnée d’information et de consulta-
tion préalables ;
   6. Considérant que l’Argentine soutient dans sa requête que, en dépit
de ses protestations répétées concernant « l’impact sur l’environnement de
l’usine projetée », adressées, tant directement au Gouvernement uru-
guayen qu’à la CARU, « le Gouvernement uruguayen a persisté dans son
refus de suivre les procédures prévues par le statut de 1975 » et que l’Uru-
guay a en fait « aggravé le différend » en autorisant, en février 2005,

                                                                                  5

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)               115

l’entreprise finlandaise Oy Metsä-Botnia AB (ci-après « Botnia ») à cons-
truire une deuxième usine de pâte à papier, l’« usine Orion », à proximité
de l’usine CMB ; que, selon l’Argentine, le « Gouvernement uruguayen a
une fois de plus aggravé le différend » en autorisant Botnia, en juillet
2005, « à construire un port à l’usage exclusif de l’usine Orion sans passer
par les procédures du statut de 1975 » ;
   7. Considérant que l’Argentine affirme que le Gouvernement uru-
guayen a autorisé les travaux projetés sans prendre dûment en considéra-
tion l’impact sur l’environnement de la construction de telles usines et
que, à l’appui de cette thèse, elle fait état de certaines insuffisances dans
les évaluations environnementales menées pour chaque projet ;
   8. Considérant que, dans sa requête, l’Argentine affirme que « les
usines de pâte à papier CMB et Orion portent atteinte à la préservation
de l’environnement du fleuve Uruguay et de sa zone d’influence » ; qu’elle
relève à cet égard que ces usines ont été considérées par la Direction
nationale de l’environnement (ci-après la « DINAMA », selon l’acronyme
espagnol) du Gouvernement uruguayen « comme des projets dont la mise
en œuvre risque de produire un impact négatif important sur l’environ-
nement », que « le processus prévu par les projets CMB et Orion ... est
intrinsèquement polluant » et que « 90 % de la production halieutique
dans le tronçon argentino-uruguayen du fleuve (plus de 4500 tonnes
annuellement) se trouve dans la zone d’influence de la construction des
usines, laquelle est aussi une zone de reproduction des populations halieu-
tiques migratoires du fleuve » ; et que l’Argentine note en outre avec pré-
occupation « l’ampleur des effluents que ces usines projettent de verser
sur le fleuve Uruguay », leur proximité avec « des agglomérations ur-
baines » et « l’insuffisance des mesures prévues pour la prévention et la
réduction des impacts sur l’environnement que peuvent [avoir] les effluents
liquides, les émissions gazeuses et les résidus solides » ;
   9. Considérant que, dans sa requête, l’Argentine déclare que les négo-
ciations directes menées entre les deux Etats dans des cadres divers — y
compris le groupe technique de haut niveau (ci-après le « GTAN », selon
l’acronyme espagnol) constitué en vue de résoudre le différend entre ces
deux Etats et qui « a tenu douze séances entre le 3 août 2005 et le 30 jan-
vier 2006 » — ont échoué ;
   10. Considérant que, en ce qui concerne la situation actuelle, l’Argen-
tine expose qu’« ENCE n’a ... accompli que des travaux de nivellement du
terrain en vue de la construction de l’usine CMB, et a suspendu pour
90 jours à partir du 28 mars 2006 les travaux d’installation de l’usine » ;
qu’elle soutient que « [l]a construction de l’usine Orion se poursuit nonobs-
tant le différend entre les Parties » et que « l’usine commencera à fonc-
tionner durant le premier semestre 2007 » ; qu’elle affirme également que,
« [q]ui plus est, l’Uruguay serait en train d’autoriser la construction d’une
troisième usine [au] bord du Río Negro, [affluent] du fleuve Uruguay » ;

  11. Considérant que, au terme de sa requête, l’Argentine présente les
conclusions ci-après :

                                                                           6

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)              116

      « Sur la base de l’exposé des faits et des moyens juridiques qui pré-
    cèdent, l’Argentine, tout en se réservant le droit de compléter,
    d’amender ou de modifier la présente requête pendant la suite de la
    procédure, prie la Cour de dire et juger :
    1) Que l’Uruguay a manqué aux obligations lui incombant en vertu
       du statut de 1975 et des autres règles de droit international aux-
       quelles ce statut renvoie, y compris mais pas exclusivement :
       a) l’obligation de prendre toute mesure nécessaire à l’utilisation
            rationnelle et optimale du fleuve Uruguay ;
       b) l’obligation d’informer préalablement la CARU et l’Argen-
            tine ;
       c) l’obligation de se conformer aux procédures prévues par le
            chapitre II du statut de 1975 ;
       d) l’obligation de prendre toutes mesures nécessaires pour pré-
            server le milieu aquatique et d’empêcher la pollution et l’obli-
            gation de protéger la biodiversité et les pêcheries, y compris
            l’obligation de procéder à une étude d’impact sur l’environ-
            nement complète et objective ;
       e) les obligations de coopération en matière de prévention de la
            pollution et de la protection de la biodiversité et des pêche-
            ries ; et
    2) Que, par son comportement, l’Uruguay a engagé sa responsabi-
       lité internationale à l’égard de l’Argentine ;
    3) Que l’Uruguay est tenu de cesser son comportement illicite et de
       respecter scrupuleusement à l’avenir les obligations lui incom-
       bant ; et
    4) Que l’Uruguay est tenu de réparer intégralement le préjudice
       causé par le non-respect des obligations lui incombant » ;
   12. Considérant que, le 4 mai 2006, après avoir déposé sa requête,
l’Argentine a également présenté une demande en indication de mesures
conservatoires en vertu de l’article 41 du Statut de la Cour et de l’ar-
ticle 73 de son Règlement ;
   13. Considérant que, dans sa demande en indication de mesures conser-
vatoires, l’Argentine renvoie à la base de compétence de la Cour invo-
quée dans sa requête, ainsi qu’aux faits qui sont exposés dans celle-ci ;
   14. Considérant que, selon l’Argentine, les droits qu’elle cherche à sau-
vegarder par sa demande
    « découlent du statut de 1975 et des principes et règles de droit inter-
    national nécessaires pour l’interprétation et l’application de celui-ci,
    en particulier :
    a) le droit à ce que l’Uruguay respecte les obligations prévues par le
        statut de 1975 pour la réalisation de tout ouvrage suffisamment
        important pour affecter le régime du fleuve Uruguay ou la qua-
        lité de ses eaux ;
    b) le droit à ce que l’Uruguay n’autorise ni n’entreprenne la cons-

                                                                          7

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)              117

       truction d’ouvrages susceptibles de causer des préjudices sen-
       sibles au fleuve Uruguay — bien juridique dont l’intégrité doit
       être sauvegardée — ou à l’Argentine ; et
    c) le droit de l’Argentine à ce que les populations riveraines du
       fleuve Uruguay relevant de sa juridiction et vivant à proximité
       des ouvrages projetés, ou dans leur zone d’influence, vivent dans
       un environnement sain et ne subissent pas de dommages à la
       santé, de dommages économiques ou de toute autre nature, du
       fait de la construction des usines de pâte à papier et de leur mise
       en service sans respecter les obligations procédurales et de fond
       requises par le statut de 1975 et les principes et règles de droit
       international nécessaires pour son interprétation et application » ;

   15. Considérant que, à l’appui de sa demande en indication de mesures
conservatoires, l’Argentine affirme que « la mise en service des usines de
pâte à papier CMB et Orion causera indéfectiblement un préjudice sen-
sible à la qualité des eaux du fleuve Uruguay et un préjudice sensible
transfrontalier à l’Argentine » et que « [c]e préjudice résulte du choix du
site retenu, [de] la technologie sélectionnée et des techniques prévues pour
le traitement des effluents liquides, des résidus solides et des émissions
gazeuses, parmi d’autres éléments » ;
   16. Considérant que l’Argentine ajoute que la poursuite de la cons-
truction des ouvrages en cause « dans les conditions décrites dans la
requête engendre aussi des préjudices sociaux et économiques graves dans
les zones d’influence du fleuve Uruguay » ;
   17. Considérant que, dans sa demande, l’Argentine indique également
que les conséquences dommageables de ces activités seraient « d’une
nature telle qu’elles ne pourraient pas simplement être réparées moyen-
nant une indemnité pécuniaire ou une autre prestation matérielle » et
plaide que
    « [s]ans l’adoption des mesures conservatoires demandées, la mise en
    service des usines CMB et Orion avant qu’un arrêt définitif soit
    rendu provoquerait des préjudices graves et irréversibles à la préser-
    vation de l’environnement du fleuve Uruguay et de ses zones
    d’influence, ainsi qu’aux droits de l’Argentine et des habitants des
    zones avoisinantes sous sa juridiction » ;
   18. Considérant que l’Argentine soutient que la poursuite de la cons-
truction des usines
    « parachèverait la démarche unilatérale de l’Uruguay tendant à créer
    un « fait accompli » et à rendre irréversible l’emplacement actuel des
    usines pour priver ainsi l’Argentine de son droit à ce qu’une évalua-
    tion globale et objective de l’impact sur l’environnement détermine si
    les usines peuvent ou non être construites ou si elles doivent l’être
    ailleurs ou suivant des critères autres que ceux actuellement rete-
    nus » ;

                                                                          8

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)              118

   19. Considérant que l’Argentine affirme que « [l]a poursuite de la cons-
truction permettrait aux usines CMB et Orion d’être en service avant
même la fin de la présente instance » et que le début de leur exploitation
est prévu pour le mois d’août 2007, dans le cas d’Orion, et pour le mois
de juin 2008, dans celui de CMB ; qu’elle soutient en conséquence que « la
situation appelle sans aucun doute que des mesures d’urgence soient
prises » et prétend en outre que « [d]es actions préjudiciables aux droits
en cause dans la présente instance non seulement risquent d’être com-
mises avant que l’arrêt définitif ne soit rendu, mais le sont déjà » ;
   20. Considérant que, au terme de sa demande en indication de mesures
conservatoires, l’Argentine prie la Cour de faire en sorte que
    « a) en attendant l’arrêt définitif de la Cour, l’Uruguay
           i) suspend[e] immédiatement toutes les autorisations pour la
              construction des usines CMB et Orion ;
          ii) pren[ne] les mesures nécessaires pour suspendre les travaux
              de construction d’Orion ; et
         iii) pren[ne] les mesures nécessaires pour assurer que la suspen-
              sion des travaux de CMB sera prolongée au-delà du 28 juin
              2006 ;
      b) [l’]Uruguay coopère de bonne foi avec l’Argentine en vue d’assu-
         rer l’utilisation rationnelle et optimale du fleuve Uruguay, afin
         de protéger et préserver le milieu aquatique et d’en empêcher la
         pollution ;
      c) [e]n attendant l’arrêt définitif de la Cour, l’Uruguay s’abs-
         tien[ne] de prendre toute autre mesure unilatérale relative à la
         construction des usines CMB et Orion qui ne respecte pas le
         statut de 1975 et les autres règles de droit international néces-
         saires pour son interprétation et application ;
      d) [l’]Uruguay s’abstien[ne] de toute autre mesure qui pourrait
         aggraver, étendre ou rendre plus difficile le règlement du diffé-
         rend objet de la présente instance » ;

   21. Considérant que, le 4 mai 2006, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a informé le Gouvernement uruguayen du dépôt de
ces documents et lui en a adressé immédiatement des copies certifiées
conformes en application du paragraphe 2 de l’article 40 du Statut de
la Cour, ainsi que du paragraphe 4 de l’article 38 et du paragraphe 2 de
l’article 73 de son Règlement ; et que le greffier a également informé le
Secrétaire général de l’Organisation des Nations Unies de ce dépôt ;
   22. Considérant que, le 4 mai 2006, le greffier a informé les Parties que
la Cour, en application du paragraphe 3 de l’article 74 de son Règlement,
avait fixé aux 31 mai et 1er juin 2006 les dates de la procédure orale ;

  23. Considérant que, à la suite des consultations que le greffier a

                                                                          9

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)              119

tenues ensuite avec les Parties, la Cour a décidé d’entendre celles-ci les 8
et 9 juin 2006 sur la demande en indication de mesures conservatoires de
l’Argentine et que les Parties en ont été avisées par lettres du greffier en
date du 11 mai 2006 ;
   24. Considérant que, le 2 juin 2006, l’Uruguay a fait parvenir à la
Cour un CD-ROM contenant la version électronique de deux volumes de
documents relatifs à la demande en indication de mesures conservatoires,
intitulés « Observations de l’Uruguay » (dont des exemplaires ont ensuite
été reçus sur papier) ; et que copie de ces documents a immédiatement été
transmise à l’Argentine ;
   25. Considérant que, le 2 juin 2006, l’Argentine a fait parvenir à la
Cour divers documents, dont un enregistrement vidéo, et que, le 6 juin
2006, elle lui en a fait parvenir de nouveaux ; que copie de chaque série de
documents a immédiatement été transmise à l’Uruguay ;
   26. Considérant que, les 6 et 7 juin 2006, diverses communications ont
été reçues des Parties, par lesquelles chacune a présenté à la Cour cer-
taines observations sur les documents déposés par la Partie adverse ; que
l’Uruguay a fait objection à la présentation de l’enregistrement vidéo
déposé par l’Argentine ; et que la Cour a décidé de ne pas autoriser la
présentation de cet enregistrement à l’audience ;
   27. Considérant que, la Cour ne comptant sur le siège aucun juge de la
nationalité des Parties, chacune d’elles a procédé, dans l’exercice du droit
que lui confère le paragraphe 3 de l’article 31 du Statut, à la désignation
d’un juge ad hoc en l’affaire ; que l’Argentine a désigné à cet effet
M. Raúl Emilio Vinuesa et l’Uruguay M. Santiago Torres Bernárdez ;
   28. Considérant que, au cours des audiences publiques tenues les 8
et 9 juin 2006 en vertu du paragraphe 3 de l’article 74 du Règlement de la
Cour, des observations orales sur la demande en indication de mesures
conservatoires ont été présentées par :
Au nom de l’Argentine :   S. Exc. Mme Susana Myrta Ruiz Cerutti, agent,
                          Mme Romina Picolotti,
                          M. Philippe Sands,
                          M. Marcelo Kohen,
                          Mme Laurence Boisson de Chazournes,
                          M. Alain Pellet,
                          S. Exc. M. Raúl Estrada Oyuela ;
Au nom de l’Uruguay :     S. Exc. M. Héctor Gros Espiell, agent,
                          M. Alan Boyle,
                          M. Luigi Condorelli,
                          M. Paul Reichler ;
  29. Considérant que, lors des audiences, les Parties ont toutes deux
produit des documents additionnels ; que, au début de son second tour
d’observations orales, l’Uruguay a présenté un certain nombre de docu-
ments, dont une « déclaration » de M. Adriaan van Heiningen, qui figure
comme expert sur la liste des membres de la délégation uruguayenne ;

                                                                         10

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                120

que, par lettre du 9 juin 2006 reçue au Greffe le 12 juin 2006, l’Argentine
a soulevé des objections au « dépôt tardif » de ces documents, arguant,
notamment, de son incompatibilité avec un déroulement ordonné de la
procédure et le principe de l’égalité des parties, et a prié la Cour de déci-
der que ces documents ne devaient pas être considérés comme faisant
partie du dossier ; que, par lettre du 14 juin 2006, l’Uruguay a soutenu
que lesdits documents, ayant tous été « soumis ... conformément aux dis-
positions du Règlement et à la pratique de la Cour », devaient « continuer
de faire partie du dossier », exception faite de la déclaration de M. van Hei-
ningen, dont, aux fins de faciliter la tâche de la Cour, il a demandé le
retrait ; et que la Cour a estimé que les documents en question ne devaient
pas être versés au dossier, ce dont les Parties ont été informées par lettres
du greffier en date du 15 juin 2006 ;

                                   * * *
   30. Considérant que, à l’audience, l’Argentine a notamment répété les
arguments qu’elle avait formulés dans sa requête et dans sa demande en
indication de mesures conservatoires ; et qu’elle a affirmé que les condi-
tions requises pour l’indication de mesures conservatoires étaient rem-
plies ;
   31. Considérant que, lors de son premier tour d’observations orales,
l’Argentine a soutenu que l’article 60 du statut de 1975 « suffi[sai]t ample-
ment à établir la compétence prima facie de la Cour conformément à sa
jurisprudence constante » ; et qu’elle a ajouté que l’article 12 du statut de
1975 disposait que si, ayant suivi les étapes prévues dans les articles 7
à 11, l’Argentine et l’Uruguay ne parvenaient pas à s’entendre sur la réa-
lisation d’ouvrages d’une importance telle qu’ils puissent affecter la navi-
gation, le régime du fleuve ou la qualité de ses eaux, il y avait lieu de
suivre la procédure indiquée à l’article 60 ;
   32. Considérant que l’Argentine a affirmé que les droits qu’elle tenait
du statut de 1975 découlaient de deux catégories d’obligations intrinsè-
quement liées : « des obligations de résultat qui touchent à la substance du
droit et des obligations de comportement qui sont de nature procédu-
rale » ;
   33. Considérant que l’Argentine a fait observer que l’alinéa a) de
l’article 41 du statut de 1975 imposait des obligations de nature substan-
tielle et lui conférait au moins deux droits distincts : premièrement, le
« droit à ce que l’Uruguay empêche la pollution » et, deuxièmement, « le
droit d’obtenir que l’Uruguay adopte des mesures « conformes aux
normes internationales applicables » » ; que l’Argentine a affirmé que
l’Uruguay n’avait respecté aucune de ces deux obligations ; et qu’elle a
affirmé que parmi les obligations de nature substantielle énoncées par
le statut figurait notamment celle « pour l’Uruguay de s’abstenir de pol-
luer l’environnement et de causer ce faisant un préjudice économique, par
exemple au secteur du tourisme » ;
   34. Considérant que l’Argentine a déclaré que les articles 7 à 13 et 60

                                                                           11

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                  121

du statut de 1975 lui conféraient plusieurs droits d’ordre procédural :

     « premièrement, le droit d’être informée par l’Uruguay avant le
     début des travaux ; deuxièmement, le droit d’exprimer des avis dont
     il doit être tenu compte dans la conception des projets ; troisième-
     ment, le droit à ce que la Cour internationale de Justice règle tout
     différend éventuel avant la mise en chantier » ;
qu’elle a souligné que, d’après les articles 9 et 12 du statut de 1975, l’Uru-
guay était tenu
     « de veiller à ce qu’aucun ouvrage ne soit mis en chantier à moins
     que l’Argentine ait fait savoir qu’elle n’avait pas d’objection, ou
     qu’elle n’ait pas répondu à la notification de l’Uruguay ou encore
     que la Cour ait précisé les conditions dans lesquelles celui-ci pouvait
     mettre son projet à exécution » ;
qu’elle a affirmé qu’aucune de ces trois conditions n’avait jusque-là été
remplie ; qu’elle a fait valoir que la procédure susmentionnée était obli-
gatoire et « ne souffr[ait] aucune exception » ; qu’elle a souligné en outre
que, selon elle, l’article 9 du statut de 1975 « établi[ssait] une obligation de
« non-construction » ... primordial[e] à ce stade de la procédure » ;

   35. Considérant que l’Argentine a soutenu que ses droits, découlant
d’obligations tant de nature substantielle que de nature procédurale, cou-
raient, « dans l’immédiat, des risques graves de préjudice irréparable » ;
qu’elle a affirmé que, aux fins de l’indication de mesures conservatoires,
la jurisprudence de la Cour exigeait uniquement qu’il existe un risque
grave de préjudice ou de dommage irréparable ; qu’elle a fait valoir que le
site choisi pour construire les deux usines était « l[e] pire que l’on pouvait
concevoir au point de vue de la protection environnementale fluviale et
transfrontalière » ; qu’elle a argué qu’un dommage à l’environnement
constituait, à tout le moins, « une très sérieuse probabilité » et serait irré-
parable ; qu’elle a affirmé que les usines en cause seraient aussi à l’origine
de dommages économiques et sociaux qu’il était impossible d’apprécier ;
qu’elle a également fait valoir que la construction des usines « a[vait]
d’ores et déjà des effets néfastes graves sur le tourisme et d’autres activi-
tés économiques de la région », se traduisant notamment par la suspen-
sion des investissements dans le tourisme et par une baisse considérable
des transactions immobilières ; et que, se référant aux ordonnances ren-
dues le 17 août 1972 dans les affaires relatives à la Compétence en matière
de pêcheries (Royaume-Uni c. Islande) (République fédérale d’Allemagne
c. Islande), elle a soutenu que « le démantèlement éventuel des usines une
fois construites ne p[ourrai]t pas « remettre en état » les droits de l’Argen-
tine concernant la protection de l’environnement du fleuve » et que,
s’agissant des droits découlant d’obligations de nature procédurale, une
fois les usines construites, « il ne restera[it] rien à exécuter de l’obliga-
tion » ;

                                                                             12

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                122

   36. Considérant que l’Argentine a prétendu que les actes de l’Uruguay
« port[ai]ent un préjudice irréversible non seulement aux droits de l’Argen-
tine, mais aussi au fonctionnement de la Cour, à laquelle les articles 12
et 60 [du statut de 1975] conf[érai]ent un rôle central » ; que l’Argentine a
soutenu que la Cour devrait pouvoir régler le différend « sans que les
actes unilatéraux de l’Uruguay viennent préjuger sa décision finale sur le
fond » ;
   37. Considérant que l’Argentine a aussi fait observer que, conformé-
ment à la jurisprudence de la Cour, des mesures conservatoires ne sont
justifiées qu’en cas d’urgence, c’est-à-dire s’il est probable qu’un acte pré-
judiciable aux droits de l’une ou de l’autre partie sera commis avant
qu’un arrêt définitif soit rendu ; qu’elle a affirmé que, « lorsque le dom-
mage invoqué risque, raisonnablement, de se produire avant le prononcé
de l’arrêt au fond, l’exigence de l’urgence se confond largement avec la
condition [de] l’existence d’un risque sérieux qu’il soit porté un préjudice
irréparable aux droits en litige » ; qu’elle a soutenu qu’il ne faisait aucun
doute que cette condition était remplie étant donné que la construction
des usines était « en cours et progress[ait] rapidement » ; qu’elle a prétendu
que la construction des usines elle-même causait des « dommages nés et
actuels » ; qu’elle a fait observer que les usines seraient « mise[s] en
service ..., de toute évidence, avant que [la Cour ait] été à même de rendre
[son] arrêt », étant donné que cette mise en service est prévue pour le mois
d’août 2007 en ce qui concerne Orion et pour le mois de juin 2008 en ce
qui concerne CMB ;
   38. Considérant que l’Argentine a réaffirmé que la Cour devrait ordon-
ner la suspension des travaux de l’usine Orion et la poursuite de la suspen-
sion des travaux de l’usine CMB ; qu’elle a indiqué que la poursuite de la
construction des usines au mépris des obligations du chapitre II du statut
de 1975 « rendrait ces obligations purement et simplement illusoires » ;
qu’elle a souligné que la suspension était seule en mesure d’éviter que le
choix du lieu d’implantation des usines devienne un fait accompli ; qu’elle
a soutenu, invoquant la jurisprudence de la Cour, que la suspension
devait être imposée afin d’éviter l’aggravation des préjudices économiques
et sociaux engendrés par la construction des usines ; qu’elle a affirmé que
la suspension permettrait d’éviter qu’il ne soit préjugé des droits des
Parties ; qu’elle a fait observer que la suspension permettrait de préserver
la compétence que confère à la Cour le statut de 1975 ; qu’elle a fait valoir
que la suspension était une mesure matériellement possible étant donné
que les travaux de construction se trouvaient à un stade initial et qu’il
s’agissait d’une mesure raisonnable en l’espèce ; et qu’elle a rappelé que le
président uruguayen avait accepté le principe de la suspension des travaux
en demandant à Botnia et à ENCE, à l’issue d’une rencontre avec son
homologue argentin le 11 mars 2006, qu’elles suspendent leurs projets ;
   39. Considérant que l’Argentine a également réaffirmé que la Cour
devrait ordonner à l’Uruguay de coopérer de bonne foi avec l’Argentine,
en conformité avec le régime juridique du fleuve Uruguay, lequel repose
sur la « confiance réciproque » entre les deux Etats et une « communauté

                                                                           13

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                 123

d’intérêts » organisée autour du respect des droits et obligations expres-
sément prévus par le statut de 1975 ;
   40. Considérant que l’Argentine a en outre réaffirmé que la Cour
devrait ordonner à l’Uruguay de s’abstenir de prendre toute autre mesure
unilatérale relative à la construction des usines CMB et Orion et toute
autre mesure susceptible d’aggraver le différend ; qu’elle a indiqué à cet
égard que l’Uruguay venait, au mépris du statut de 1975, d’autoriser la
construction d’un port à l’usage exclusif de l’usine Orion et qu’un projet
de construction d’une troisième usine sur un affluent du fleuve Uruguay
avait été annoncé ;

                                      *
   41. Considérant que, lors de son premier tour d’observations orales,
l’Uruguay a déclaré qu’il avait « pleinement respecté le statut du fleuve
Uruguay de 1975 tout au long du développement de cette affaire » ; qu’il
a fait valoir que la demande de l’Argentine n’était pas fondée, que les
circonstances requises pour solliciter l’indication de mesures conserva-
toires faisaient totalement défaut et que « l’adoption des mesures conser-
vatoires demandées causerait des préjudices irréparables et catastro-
phiques aux droits de l’Uruguay et au futur de ses populations » ;
   42. Considérant que l’Uruguay a exposé qu’il ne contestait pas que
l’article 60 du statut de 1975 fondait la compétence prima facie de la
Cour pour connaître de la demande en indication de mesures conserva-
toires de l’Argentine ; qu’il a souligné toutefois que cette disposition
n’établissait la compétence de la Cour que pour les prétentions de l’Argen-
tine relatives au statut de 1975 ; qu’il a précisé qu’en l’espèce
     « tout différend relatif à des effets éventuels des usines autres que ceux
     relatifs à une altération de la qualité des eaux du fleuve, voire autres
     que ceux découlant directement par une relation de cause à effet d’une
     telle altération, n’[était] clairement pas couvert ratione materiae par la
     clause compromissoire prévue à l’article 60 du statut » ;
qu’il a cité comme exemples de différends ne relevant pas de la compé-
tence de la Cour ceux concernant « le tourisme, les valeurs immobilières
urbaines et rurales, les activités professionnelles, les taux de chômage,
etc. » en Argentine ainsi que ceux portant sur d’autres aspects de la pro-
tection de l’environnement dans les relations transfrontalières entre les
deux Etats ;
   43. Considérant que l’Uruguay a soutenu que la demande en indication
de mesures conservatoires de l’Argentine devait être rejetée dans la mesure
où les violations du statut dont l’Uruguay est accusé étaient « prima facie
dépourvues de consistance » et où la demande de l’Argentine « manqu[ait]
de perspectives sérieuses de succès » ; que l’Uruguay a affirmé qu’en
« a[yant] démontré sa ferme volonté d’appliquer [aux] deux usines les
normes internationales les plus rigoureuses, et les plus indiquées, en matière
de contrôle de la pollution », il avait « satisfait aux obligations prévues par

                                                                            14

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                   124

l’article 41 du statut » ; qu’il a ajouté qu’il « s’[était] acquitté de bonne foi
des obligations que lui imposent les articles 7 et suivants [du statut de
1975] » ; qu’il a exposé en particulier que ces articles n’accordaient pas à
chaque partie un « droit de veto » quant à la réalisation par l’autre partie
de projets de développement industriel, mais avaient pour seul effet
d’imposer à l’une et l’autre une obligation d’échange complet et de bonne
foi d’informations dans le cadre des procédures mises en place par le sta-
tut ou convenues entre elles ; que l’Uruguay a précisé à ce propos qu’il
avait pleinement respecté cette obligation en « communi[quant] à l’Argen-
tine, par le biais, notamment, de la CARU, l’existence [des projets
d’usines], en les détaillant au moyen d’une quantité impressionnante d’in-
formations » et en « fourniss[ant] toutes les données techniques pour que
l’Argentine soit consciente de l’absence de dangers quant à [l’]impact
potentiel [de ces projets] sur l’environnement du fleuve Uruguay » ; que
l’Uruguay a soutenu en outre que l’Argentine n’avait jamais, « au cours
des trente et une années d’existence du statut [de 1975] », affirmé tenir de
celui-ci « le droit, de nature procédurale, non seulement de recevoir noti-
fications et informations et de s’engager dans des négociations de bonne
foi, mais également d’empêcher l’Uruguay de lancer des projets au cours
de[s] phases procédurales et durant tout procès qui s’ensuivrait » ; consi-
dérant que l’Uruguay a de plus affirmé que le différend entre l’Uruguay et
l’Argentine au sujet des usines de pâte à papier avait en réalité été résolu
par un accord conclu le 2 mars 2004 entre le ministre des affaires étran-
gères de l’Uruguay et son homologue argentin ; qu’il a précisé que les deux
ministres étaient convenus, premièrement, que l’usine CMB pourrait être
construite selon le projet uruguayen, deuxièmement, que l’Uruguay four-
nirait à l’Argentine les informations relatives au contenu et au fonction-
nement de l’usine et, troisièmement, que la CARU contrôlerait la qualité
des eaux du fleuve afin de garantir le respect du statut une fois l’usine mise
en service ; et qu’il a ajouté que l’existence de cet accord avait été confir-
mée à plusieurs reprises, notamment par le ministre des affaires étrangères
et le président argentins, et que son contenu avait été étendu afin de cou-
vrir également le projet d’usine Orion ;
   44. Considérant que l’Uruguay a également soutenu que la Cour
devait rejeter la demande en indication de mesures conservatoires de
l’Argentine au motif qu’il n’existait aucune menace actuelle ou imminente
à l’encontre d’un droit quelconque de l’Argentine et que les conditions de
risque de dommage irréparable et d’urgence n’étaient donc pas remplies ;
   45. Considérant que l’Uruguay a tout d’abord exposé, à l’appui de sa
thèse, que les études d’impact sur l’environnement déjà réalisées et celles
à venir, ainsi que les contrôles réglementaires et les conditions strictes de
délivrance des permis imposées par le droit uruguayen pour la construc-
tion et l’exploitation des deux usines, garantissaient que celles-ci ne cau-
seraient aucun dommage au fleuve Uruguay et à l’Argentine ; qu’il a
ajouté que les usines respecteraient les critères stricts imposés par « les
dernières recommandations de l’Union européenne sur la prévention et la
réduction de la pollution internationale (IPPC) datant de 1999 et aux-

                                                                              15

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                  125

quelles toutes les usines de pâte à papier européennes devront se confor-
mer d’ici à 2007 » ; qu’il a noté que cette absence de risque de dommage
avait été reconnue par de nombreux officiels argentins dont les représen-
tants de l’Argentine au sein de la CARU ; considérant que l’Uruguay a
remarqué au surplus que les usines Orion et CMB bénéficiaient d’une
technologie beaucoup plus moderne, plus efficace et moins polluante que
nombre d’usines similaires en activité en Argentine ;
   46. Considérant que l’Uruguay a également fait observer que les
usines Orion et CMB ne seraient pas opérationnelles avant août 2007 et
juin 2008, respectivement, et que de nombreuses conditions devaient en-
core être remplies avant d’en arriver à ce stade, dont la délivrance de plu-
sieurs permis par la DINAMA ; et qu’il a conclu de ce qui précède que, à
supposer même que l’exploitation des usines puisse entraîner une « pollu-
tion du fleuve », la gravité, « pour l’Argentine, [du] péril allégué » ne serait
pas « suffisamment établie ou immédiate pour que la condition d’« immi-
nence » ou d’urgence exigée par la Cour puisse être considérée comme
remplie » ; considérant que l’Uruguay a par ailleurs souligné que, « si la
situation devait être amenée à évoluer », il serait toujours possible pour
l’Argentine de soumettre à la Cour une nouvelle demande en indication
de mesures conservatoires, en vertu du paragraphe 3 de l’article 75 du
Règlement, « sur la base de[s] faits nouveaux » ;
   47. Considérant que l’Uruguay a en outre insisté sur la différence à
faire entre la construction des usines et leur exploitation ; qu’il a relevé
que, dans sa requête, l’Argentine n’avait visé que les risques découlant de
l’exploitation des usines et non de leur construction ; qu’il a affirmé que
les analyses régulières de la qualité des eaux effectuées depuis le début des
travaux de construction confirmaient que ceux-ci ne causaient aucune
pollution du fleuve ; qu’il a par ailleurs exposé que si, dans ses observa-
tions orales, l’Argentine prétendait aujourd’hui que la simple construc-
tion des usines causait par elle-même un dommage à son économie, y
compris à son industrie touristique et immobilière, elle n’avait néanmoins
apporté aucune preuve d’un tel dommage ; qu’il a rappelé que la Cour
n’avait en tout état de cause pas compétence pour indiquer des mesures
conservatoires visant à prévenir ce type de dommage, dans la mesure où
les droits auxquels il serait ainsi porté atteinte ne sont pas couverts par le
statut de 1975, et que la suspension des travaux, telle que sollicitée par
l’Argentine, ne serait de toute manière pas de nature à y porter remède ;
considérant que l’Uruguay a encore souligné que la construction des
usines ne reviendrait pas à constituer un fait accompli susceptible de por-
ter préjudice aux droits de l’Argentine, et que la décision de poursuivre les
travaux et de prendre ainsi le risque de devoir démanteler les usines en
cas de décision défavorable de la Cour relevait de sa seule responsabilité ;
   48. Considérant que l’Uruguay a enfin exposé que la suspension des
travaux de construction des usines provoquerait pour les sociétés intéres-
sées et leurs actionnaires une perte économique telle qu’elle risquerait
sérieusement de compromettre les deux projets dans leur intégralité ; qu’il
a soutenu que les mesures conservatoires demandées par l’Argentine cau-

                                                                             16

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                126

seraient dès lors un dommage irréparable au droit souverain de l’Uru-
guay de mettre en œuvre des projets de développement économique du-
rable sur son propre territoire ; et qu’il a précisé à ce sujet que les usines
de pâte à papier projetées constituaient l’investissement étranger le plus
important de l’histoire de l’Uruguay, que leur construction devrait per-
mettre, à elle seule, la création de plusieurs milliers d’emplois et que, une
fois mises en service, celles-ci auraient « un impact économique de plus de
350 millions de dollars par an, ce qui représente une augmentation de
2% pour le PIB uruguayen » ; considérant que l’Uruguay a fait valoir que
la Cour devait tenir compte, en l’espèce, du fait que l’Argentine avait
déjà aggravé le différend existant en n’empêchant pas le blocage des
ponts internationaux qui relient l’Argentine à l’Uruguay, blocage qui
avait « causé à l’économie uruguayenne des dommages énormes » ;

                                    *   *
   49. Considérant que, lors de son second tour d’observations orales,
l’Argentine a soutenu que, suivant l’article 42 du statut de 1975 et les
principes internationaux établis, le statut de 1975 couvre non seulement
la pollution du fleuve, comme le prétend l’Uruguay, mais également la
pollution de toute nature découlant de l’utilisation du fleuve ainsi que les
conséquences économiques et sociales des usines de pâte à papier ;
   50. Considérant que l’Argentine a vivement contesté l’affirmation de
l’Uruguay selon laquelle celui-ci s’était prima facie acquitté de ses obli-
gations en vertu du statut de 1975 ; qu’elle a notamment fait valoir que
l’Uruguay n’avait jamais notifié formellement les projets à la CARU,
contrairement à ce qu’exige l’article 7 du statut de 1975, ni fourni à la
CARU ou au GTAN des informations appropriées concernant les usines
de pâte à papier ; considérant que l’Argentine a une nouvelle fois pré-
tendu que l’article 9 du statut de 1975 établissait une obligation de « non-
construction » ; que, à l’appui de cet argument, l’Argentine, citant
l’ouvrage d’un auteur uruguayen, a fait valoir que la CARU « ne pouvait
prendre de décision valide qu’avec l’accord [des représentants des deux
Etats] » ; qu’elle a soutenu qu’il n’y avait pas eu, le 2 mars 2004, d’accord
bilatéral à l’effet que la construction de l’usine de pâte à papier CMB
puisse être menée à bien comme prévu ; qu’elle a exposé que les ministres
des affaires étrangères des deux Etats avaient simplement, lors de leur
rencontre intervenue ce jour-là, convenu que l’Uruguay transmettrait à la
CARU toutes les informations relatives à la CMB et que la CARU enta-
merait le contrôle de la qualité des eaux dans la zone du site proposé ;
qu’elle a affirmé que l’Uruguay n’avait pas fourni les informations pro-
mises ; qu’elle a contesté l’interprétation donnée par l’Uruguay des décla-
rations du ministre des affaires étrangères et du président argentins et
qu’elle a souligné avoir adopté, devant les instances compétentes, dans
ses relations bilatérales et au sein de la CARU, une « position claire et
constante », demandant le respect des obligations prévues par le statut de
1975 ;

                                                                           17

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)               127

   51. Considérant que l’Argentine a réaffirmé sa conclusion selon laquelle
pesait sur ses droits un risque grave de préjudice irréparable ; qu’elle a
soutenu que l’impact des usines sur l’environnement du fleuve n’avait pas
encore été entièrement examiné ; qu’elle a fait observer à cet égard que,
selon les rapports établis à ce jour à la requête de la Société financière
internationale (SFI), auprès de laquelle ENCE et Botnia avaient déposé
des demandes de financement en faveur des projets, et notamment selon
le « rapport Hatfield » (publié en avril 2006 par un groupe indépendant
désigné par la SFI), nombre de questions graves étaient encore en sus-
pens ; qu’elle a souligné que la SFI ne s’était pas formé d’opinion défini-
tive quant à l’impact de ces projets sur l’environnement ; qu’elle a contesté
l’argument de l’Uruguay selon lequel les projets seraient mis en œuvre
« dans le respect des normes internationales les plus strictes », faisant
notamment observer que l’Uruguay avait autorisé la fixation du seuil
maximal des rejets de l’usine ENCE à un niveau plus de douze fois supé-
rieur au seuil maximal moyen autorisé pour des usines similaires au
Canada ; qu’elle a estimé que les affirmations de l’Uruguay à ce sujet
étaient « infondées, téméraires et erronées » ;
   52. Considérant que l’Argentine a réaffirmé que la condition d’urgence
était remplie ; qu’elle a soutenu que la construction même des usines de
pâte à papier pouvait lui causer et lui causait déjà « un préjudice sen-
sible » ; qu’elle a contesté l’argument de l’Uruguay selon lequel l’indica-
tion de mesures conservatoires n’améliorerait pas la situation dont
souffre aujourd’hui la rive argentine du fleuve ; qu’elle a soutenu que la
mise en service des usines de pâte à papier était imminente à l’aune du
temps judiciaire puisqu’elle interviendrait bien avant que la Cour ait
rendu son arrêt ;

                                     *
   53. Considérant que, lors de son second tour d’observations orales,
l’Uruguay a relevé que « l’Argentine ne ni[ait] pas avoir obtenu de l’Uru-
guay une masse d’informations à travers toute une variété de mécanismes
et de canaux », que les mesures d’information ainsi prises par l’Uruguay
étaient « pleinement étayée[s] par les procès-verbaux de la CARU » ;
considérant que l’Uruguay a réitéré sa position selon laquelle le statut
de 1975 ne conférait pas un « droit de veto » aux parties ; qu’au soutien de
cette position l’Uruguay a fait valoir que, pour résoudre toute « difficulté
d’interprétation engendrée par la lettre d’un texte lacunaire », il convenait
de recourir au paragraphe 3 de l’article 31 de la convention de Vienne sur
le droit des traités, et notamment de prendre en considération toute « pra-
tique ultérieure dont on peut tirer d’importantes suggestions, justement
dans la mesure où [elle] permet de dégager l’existence d’un accord entre
les parties quant à la manière d’interpréter le traité en question » ; que,
selon l’Uruguay, « l’accord verbal postérieur, conclu par les deux parties
le 2 mars 2004 au niveau des ministres des affaires étrangères », constitue
un exemple d’une telle pratique ultérieure excluant toute interprétation

                                                                          18

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                128

qui reconnaîtrait un droit de veto ; que l’Uruguay a par ailleurs réitéré
que l’accord bilatéral du 2 mars 2004, dont l’existence avait été reconnue
par le président de la République argentine, autorisait bien la construc-
tion des usines ;
   54. Considérant que, en ce qui concerne « tout risque pour l’environ-
nement du fleuve », l’Uruguay a tout d’abord exposé que le statut de 1975
n’imposait pas aux parties de prévenir toute pollution du fleuve mais seu-
lement de « prendre les mesures appropriées pour empêcher que [celle-ci]
n’atteigne des niveaux prohibés » ; que l’Uruguay a répété que, en tout
état de cause, les études d’impact qu’il avait menées n’avaient montré
aucun risque de dommage important pour l’Argentine, ni pour la qualité
ou l’environnement du fleuve ; qu’il a ajouté que les critiques contenues
dans le « rapport Hatfield » cité par l’Argentine ne visaient pas les études
d’impact menées par la DINAMA ; qu’il a en outre rappelé que, « lorsque
les études [devaient] être complétées ou que des informations supplémen-
taires [étaient] nécessaires, la DINAMA [avait] le pouvoir d’exiger des
modifications ou des compléments » et que celle-ci « a[vait] montré qu’elle
n’hésitait pas à le faire » ; que l’Uruguay a une nouvelle fois répété que les
usines auraient recours à la technologie la plus moderne et la plus sûre ;
   55. Considérant que l’Uruguay a par ailleurs soutenu
    « qu’il serait impossible à la Cour d’indiquer les mesures conserva-
    toires sollicitées par l’Argentine — la suspension de la construc-
    tion — sans préjuger le fond d’une manière qui porterait atteinte
    fondamentalement et de façon permanente aux droits mêmes que
    l’Uruguay revendique en la présente procédure »,
à savoir « le droit de poursuivre la construction des ouvrages en attendant
la décision définitive de la Cour au fond » ;
   56. Considérant que, en conclusion de son second tour d’observations
orales, l’Uruguay a réitéré de manière expresse « sa volonté de respecter
pleinement et totalement le statut du fleuve Uruguay de 1975 et son appli-
cation » et réaffirmé « [c]omme expression concrète et exemplaire de cette
volonté ... son offre de réaliser un monitorage conjoint et constant avec la
République argentine » des conséquences pour l’environnement de l’exploi-
tation future des usines ; que l’Uruguay a confirmé sa « volonté ... de res-
pecter pleinement l’environnement et tous les droits humains des Uru-
guayens et des Argentins, par une conduite caractérisée par la transpa-
rence, la bonne foi et la volonté d’une action coopérative et solidaire » et
« réitér[é] expressément que les deux usines fonctionner[aient] en respec-
tant les [normes] de l’Union européenne pour cette industrie, qui devien-
dront obligatoires en Europe en 2007 » ;

                                   * * *
  57. Considérant que, lorsqu’elle est saisie d’une demande en indication
de mesures conservatoires, la Cour n’est pas tenue de s’assurer de manière
définitive qu’elle a compétence quant au fond de l’affaire, mais qu’elle ne

                                                                           19

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                  129

peut indiquer ces mesures que si les dispositions invoquées par le deman-
deur semblent prima facie constituer une base sur laquelle [s]a
compétence ... pourrait être fondée (voir Activités armées sur le territoire
du Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda), mesures conservatoires, ordonnance du 10 juillet 2002, C.I.J.
Recueil 2002, p. 241, par. 58) ;
   58. Considérant que l’Uruguay ne conteste pas que la Cour ait com-
pétence en vertu de l’article 60 du statut de 1975 ; qu’il soutient toutefois
que cette compétence n’est établie prima facie qu’en ce qui concerne les
aspects de la demande de l’Argentine en relation directe avec les droits
dont celle-ci peut se prévaloir en vertu dudit statut ; que l’Uruguay insiste
à cet égard sur le fait que les droits invoqués par l’Argentine relativement
à l’éventuel impact économique et social des usines, notamment en matière
de tourisme, n’entrent pas dans les prévisions du statut de 1975 ;
   59. Considérant que les Parties conviennent que la Cour est compé-
tente à l’égard des droits auxquels s’applique l’article 60 du statut de
1975 ; que la Cour n’est pas tenue, à ce stade de la procédure, d’examiner
cette autre question soulevée par l’Uruguay ; et que la Cour conclut par
conséquent qu’elle a, en vertu de l’article 60 du statut de 1975, compé-
tence prima facie pour connaître du fond et peut donc examiner la pré-
sente demande en indication de mesures conservatoires ;


                                    * * *

   60. Considérant que l’article 41 du Statut autorise la Cour à
« indiquer ... quelles mesures conservatoires du droit de chacun doivent
être prises à titre provisoire » ;
   61. Considérant que le pouvoir de la Cour d’indiquer des mesures
conservatoires vise à lui permettre de sauvegarder le droit de chacune des
parties à une affaire « [e]n attendant l’arrêt définitif », pourvu que de telles
mesures soient nécessaires pour empêcher que soit causé un préjudice
irréparable aux droits en litige ;
   62. Considérant que le pouvoir qu’a la Cour d’indiquer des mesures
conservatoires à l’effet de sauvegarder le droit de chacune des parties ne
peut être exercé que s’il y a nécessité urgente d’empêcher que soit causé
un préjudice irréparable aux droits qui font l’objet du différend avant que
la Cour ait eu l’occasion de rendre sa décision (voir Passage par le
Grand-Belt (Finlande c. Danemark), mesures conservatoires, ordonnance
du 29 juillet 1991, C.I.J. Recueil 1991, p. 17, par. 23 ; Certaines procé-
dures pénales engagées en France (République du Congo c. France), me-
sure conservatoire, ordonnance du 17 juin 2003, C.I.J. Recueil 2003,
p. 107, par. 22) ;
   63. Considérant que l’Argentine affirme que sa demande en indication
de mesures conservatoires vise à sauvegarder les droits que lui confère le
statut de 1975 relativement à des obligations de nature procédurale et à
des obligations de nature substantielle ;

                                                                             20

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)              130

   64. Considérant que les obligations de nature procédurale corres-
pondent, selon l’Argentine, à son droit à être pleinement informée et
consultée au sujet de toute activité de construction affectant le fleuve, à
pouvoir formuler des objections à un projet donné et, au cas où la
moindre objection serait formulée, à recourir à la Cour en vue du règle-
ment effectif de tout différend avant que soit autorisé un quelconque
projet de construction ; que l’Argentine soutient également que la com-
munauté d’intérêts et la confiance réciproque sur lesquelles est fondé le
statut de 1975 imposent à l’Uruguay de coopérer de bonne foi avec
l’Argentine en se conformant au régime juridique établi par ledit statut
pour le fleuve Uruguay ;
   65. Considérant que l’Argentine prétend que les obligations de nature
substantielle imposées par le statut de 1975 à l’Uruguay comprennent,
premièrement, celle de n’autoriser aucune construction tant que n’ont pas
été remplies les conditions prévues par le statut de 1975 et, deuxième-
ment, celle de ne pas polluer l’environnement et d’empêcher tout préju-
dice économique et social susceptible d’en résulter, notamment pour le
tourisme ;
   66. Considérant que l’Argentine prétend que la suspension qu’elle
demande à la Cour d’indiquer, tant de l’autorisation de construire les
usines que des travaux de construction eux-mêmes, empêcherait que
soit causé un préjudice irréparable aux droits que lui confère le statut de
1975 ; que, selon l’Argentine, si une telle suspension n’est pas ordonnée,
son droit de voir s’appliquer la procédure prévue au chapitre II deviendra
« purement théorique » et « la possibilité de son exercice disparaîtra de
manière irrémédiable » ; que l’Argentine allègue ensuite que la suspension
est la seule mesure susceptible d’éviter que le choix du lieu d’implantation
des usines n’engendre un « fait accompli » ; que l’Argentine soutient éga-
lement que la suspension permettrait de ne pas aggraver les dommages
économiques et sociaux causés par la construction des usines ; qu’elle
affirme en outre que, si la construction des usines n’est pas suspendue,
leur démantèlement, une fois qu’elles auront été construites, ne permettra
pas de rétablir ses droits « concernant la protection de l’environnement
du fleuve » ; qu’elle soutient enfin que les mesures conservatoires deman-
dées, tendant à la suspension de la construction des usines, doivent être
indiquées de manière urgente, puisque les deux usines risquent d’être
mises en service avant que la Cour ait été en mesure de rendre un arrêt en
l’affaire ;
   67. Considérant que l’Uruguay affirme s’être pleinement conformé aux
obligations de nature procédurale et de nature substantielle lui incom-
bant en vertu du statut de 1975 ; qu’il demande notamment à la Cour de
sauvegarder son droit souverain à exécuter sur son propre territoire, dans
l’attente d’une décision de celle-ci quant au fond de l’affaire, des projets
de développement économique durable, qui ne contreviennent pas, selon
lui, aux obligations que lui impose le statut de 1975 ni aux normes anti-
pollution de la CARU ; qu’il soutient que toute suspension de son auto-
risation de construire les usines sur le fleuve Uruguay ou toute suspension

                                                                         21

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)               131

des travaux eux-mêmes causerait un préjudice irréparable à son droit de
poursuivre ces projets tel qu’il découle du statut de 1975 ;

                                    *   *
   68. Considérant que la demande en indication de mesures conserva-
toires soumise par l’Argentine peut être divisée en deux volets, afférents,
d’une part, à la suspension et, d’autre part, à d’autres mesures propices à
assurer la coopération entre les Parties et la non-aggravation du diffé-
rend ; que, dans le premier volet de sa demande, l’Argentine prie la Cour
d’indiquer les mesures suivantes : suspension de toutes les autorisations
relatives à la construction des usines CMB et Orion, suspension des tra-
vaux de construction de l’usine Orion et adoption de toutes les mesures
nécessaires pour garantir que la suspension des travaux de construction
de l’usine CMB sera prolongée au-delà du 28 juin 2006 ; que, dans le
second volet de sa demande, l’Argentine prie la Cour d’ordonner à l’Uru-
guay : de coopérer de bonne foi avec l’Argentine afin de protéger et pré-
server le milieu aquatique du fleuve Uruguay, de s’abstenir de prendre
toute autre mesure unilatérale relative à la construction des deux usines
qui soit incompatible avec le statut de 1975 et de s’abstenir également de
toute autre mesure susceptible d’aggraver le différend objet de la présente
instance ou d’en rendre le règlement plus difficile ;
   69. Considérant que la Cour examinera d’abord les demandes de
l’Argentine visant à la suspension des autorisations relatives à la cons-
truction des usines de pâte à papier et à la suspension des travaux de
construction eux-mêmes ;
   70. Considérant que, en ce qui concerne les droits de nature procédu-
rale invoqués par l’Argentine, la Cour réserve pour le stade du fond la
question de savoir si l’Uruguay pourrait ne s’être pas pleinement conformé
aux dispositions du chapitre II du statut de 1975 en autorisant la cons-
truction des deux usines ; que la Cour n’est pas pour l’heure convaincue
que, s’il devait par la suite apparaître que l’Uruguay a manqué, avant la
présente phase de la procédure ou à un stade ultérieur, de se conformer
pleinement à ces dispositions, il ne serait pas possible de remédier à de
tels manquements au stade du fond ;
   71. Considérant que, dans cette perspective, la Cour a pris note de
l’interprétation du statut de 1975 avancée par l’Argentine, selon laquelle
celui-ci prévoirait une « obligation de non-construction » ou, en d’autres
termes, disposerait qu’un projet ne peut être mis en œuvre qu’à la suite
d’un accord entre les deux parties et que, faute d’un tel accord, le projet
ne saurait se poursuivre avant que la Cour ait tranché le différend ; consi-
dérant toutefois que la Cour n’est pas tenue d’examiner cette question
dans le cadre de la présente phase de la procédure, étant donné qu’elle
n’est pas pour l’heure convaincue que, s’il devait ultérieurement appa-
raître que telle est l’interprétation qu’il convient de donner du statut de
1975, il ne serait pas possible de remédier, au stade du fond, à toute viola-
tion du statut de 1975 qui pourrait, par suite, être imputée à l’Uruguay ;

                                                                          22

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                132

   72. Considérant que, en ce qui concerne les droits de nature substan-
tielle invoqués par l’Argentine, la Cour a conscience des préoccupations
exprimées par cet Etat quant à la nécessité de protéger son environne-
ment naturel et, en particulier, la qualité des eaux du fleuve Uruguay ;
que la Cour rappelle avoir eu, par le passé, l’occasion de souligner toute
l’importance qu’elle attache au respect de l’environnement :
    « l’environnement n’est pas une abstraction, mais bien l’espace où
    vivent les êtres humains et dont dépendent la qualité de leur vie et
    leur santé, y compris pour les générations à venir. L’obligation géné-
    rale qu’ont les Etats de veiller à ce que les activités exercées dans les
    limites de leur juridiction ou sous leur contrôle respectent l’environ-
    nement dans d’autres Etats ou dans des zones ne relevant d’aucune
    juridiction nationale fait maintenant partie du corps de règles du
    droit international de l’environnement. » (Licéité de la menace ou de
    l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
    p. 241-242, par. 29 ; voir aussi Projet Gabčíkovo-Nagymaros (Hon-
    grie/Slovaquie), C.I.J. Recueil 1997, p. 78, par. 140) ;
   73. Considérant que, de l’avis de la Cour, le dossier de l’affaire ne
contient cependant aucun élément démontrant que la décision de l’Uru-
guay d’autoriser la construction des usines créerait un risque imminent de
préjudice irréparable pour le milieu aquatique du fleuve Uruguay ou
pour les intérêts économiques et sociaux des populations riveraines éta-
blies du côté argentin du fleuve ;
   74. Considérant que l’Argentine n’a pas convaincu la Cour que la
construction des usines emporterait un préjudice irréparable pour l’envi-
ronnement ; qu’il n’a pas davantage été démontré que la construction des
usines présenterait un risque de préjudice économique et social irrépa-
rable ; que, en outre, l’Argentine n’a pas établi que la simple suspension
de la construction des usines, dans l’attente d’une décision définitive sur le
fond, serait susceptible d’effacer ou de réparer les prétendues consé-
quences économiques et sociales qu’elle prête aux travaux de construction ;
   75. Considérant que l’Argentine n’a pas, à l’heure actuelle, fourni
d’éléments qui donnent à penser que la pollution éventuellement engen-
drée par la mise en service des usines serait de nature à causer un préju-
dice irréparable au fleuve Uruguay ; qu’il incombe à la CARU de veiller à
la qualité des eaux du fleuve en réglementant et en restreignant au mini-
mum le niveau de pollution ; que, en tout état de cause, le risque de pollu-
tion ne revêt pas un caractère imminent, l’exploitation des usines ne
devant pas débuter avant août 2007 (pour Orion) et juin 2008 (pour
CMB) ;
   76. Considérant que, au vu des éléments de preuve dont elle dispose
actuellement, la Cour n’est pas convaincue par l’argument selon lequel les
droits revendiqués par l’Argentine ne pourraient plus être protégés si la
Cour décidait de ne pas ordonner à ce stade de l’instance la suspension de
l’autorisation de construire les usines de pâte à papier et la suspension
des travaux de construction proprement dits ;

                                                                           23

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                 133

   77. Considérant que, compte tenu de ce qui précède, la Cour estime
que les circonstances de l’espèce ne sont pas de nature à exiger l’indica-
tion d’une mesure conservatoire enjoignant à l’Uruguay de suspendre
l’autorisation de construire les usines de pâte à papier ou de suspendre les
travaux de construction proprement dits ;
   78. Considérant que, en maintenant l’autorisation et en permettant la
poursuite de la construction des usines, l’Uruguay assume nécessairement
l’ensemble des risques liés à toute décision au fond que la Cour pourrait
rendre à un stade ultérieur ; que la Cour relève que la construction des
usines sur le site actuel ne peut être réputée constituer un fait accompli
car, ainsi qu’elle a déjà été amenée à le souligner,
    « s’il est établi que la construction d’ouvrages comporte une atteinte à
    un droit, on ne peut ni ne doit exclure à priori la possibilité d’une déci-
    sion judiciaire ordonnant soit de cesser les travaux soit de modifier ou
    démanteler les ouvrages » (Passage par le Grand-Belt (Finlande c. Dane-
    mark), mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J.
    Recueil 1991, p. 19, par. 31) ;

                                      *
   79. Considérant que la Cour en vient à présent aux autres mesures
conservatoires dont l’Argentine a sollicité l’indication dans sa demande ;
   80. Considérant que la présente affaire met en évidence l’importance
d’assurer la protection, sur le plan de l’environnement, des ressources
naturelles partagées tout en permettant un développement économique
durable ; qu’il convient notamment de garder à l’esprit la dépendance des
Parties vis-à-vis de la qualité des eaux du fleuve Uruguay en tant que
celui-ci constitue pour elles une source de revenus et de développement
économique ; que, dans cette perspective, il doit être tenu compte de la
nécessité de garantir la protection continue de l’environnement du fleuve
ainsi que le droit au développement économique des Etats riverains ;
   81. Considérant que la Cour rappelle à cet égard que le statut de 1975
a été établi conformément au traité de Montevideo de 1961 définissant la
frontière entre l’Argentine et l’Uruguay sur le fleuve Uruguay ; qu’il n’est
pas contesté par les Parties que le statut de 1975 a créé des mécanismes
communs pour l’utilisation et la protection du fleuve ; que la Cour relève
que le statut de 1975, par ses dispositions détaillées prévoyant une coo-
pération entre les parties dans le cas d’activités ayant des incidences sur
l’environnement du fleuve, a créé un régime complet et novateur ; que
l’établissement de la CARU — mécanisme commun doté de fonctions
réglementaires, administratives, techniques, de gestion et de concilia-
tion —, à laquelle a été confiée la bonne application des dispositions du
statut de 1975 régissant la gestion des ressources fluviales partagées, cons-
titue un élément significatif à cet égard ; que le statut de 1975 impose aux
parties de fournir à la CARU les ressources et les informations indispen-
sables à son fonctionnement ; que le mécanisme d’ordre procédural mis

                                                                            24

            USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                134

en place aux termes du statut de 1975 occupe une place très importante
dans le régime de ce traité ;
   82. Considérant que, nonobstant le fait que la Cour n’a pu faire droit
à la demande de l’Argentine, qui la priait d’indiquer des mesures conser-
vatoires ordonnant la suspension de la construction des usines, les Parties
sont tenues de s’acquitter des obligations qui sont les leurs en vertu du
droit international ; que la Cour tient à souligner la nécessité pour l’Argen-
tine et l’Uruguay de mettre en œuvre de bonne foi les procédures de
consultation et de coopération prévues par le statut de 1975, la CARU
constituant l’enceinte prévue à cet effet ; et que la Cour encourage en
outre les Parties à s’abstenir de tout acte qui risquerait de rendre plus
difficile le règlement du présent différend ;
   83. Considérant que la Cour rappelle à cet égard que, comme il est
indiqué plus haut (voir paragraphe 56), l’agent de l’Uruguay a notam-
ment réitéré, au terme de la procédure orale, la « volonté [de l’Uruguay]
de respecter pleinement et totalement le statut du fleuve Uruguay de 1975
et son application » et réaffirmé « [c]omme expression concrète et exem-
plaire de cette volonté ... son offre de réaliser un monitorage conjoint et
constant avec la République argentine » ;
   84. Considérant, eu égard à l’ensemble des considérations qui pré-
cèdent et compte tenu, en particulier, de ces engagements, confirmés
par l’Uruguay devant elle, qu’il n’existe pas, aux yeux de la Cour, de mo-
tifs justifiant qu’elle indique les autres mesures conservatoires demandées
par l’Argentine ;

                                   * * *

   85. Considérant que la décision rendue en la présente procédure ne
préjuge en rien la question de la compétence de la Cour pour connaître
du fond de l’affaire, ni aucune question relative à la recevabilité de la
requête ou au fond lui-même, et qu’elle laisse intact le droit de l’Argen-
tine et de l’Uruguay de faire valoir leurs moyens en ces matières ;

  86. Considérant que la présente décision laisse également intact le
droit de l’Argentine de présenter à l’avenir une nouvelle demande en indi-
cation de mesures conservatoires fondée sur des faits nouveaux, en vertu
du paragraphe 3 de l’article 75 du Règlement ;

                                   * * *

  87. Par ces motifs,
  LA COUR,
  Par quatorze voix contre une,
  Dit que les circonstances, telles qu’elles se présentent actuellement à la

                                                                           25

             USINES DE PÂTE À PAPIER (ORDONNANCE 13 VII 06)                 135

Cour, ne sont pas de nature à exiger l’exercice de son pouvoir d’indiquer
des mesures conservatoires en vertu de l’article 41 du Statut.
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Koroma, Parra-Aranguren, Buergenthal, Owada, Simma, Abraham,
    Keith, Sepúlveda-Amor, Bennouna, Skotnikov, juges ; M. Torres Bernár-
    dez, juge ad hoc ;
  CONTRE : M. Vinuesa, juge ad hoc.


   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le treize juillet deux mille six, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République argentine et au Gou-
vernement de la République orientale de l’Uruguay.


                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




   M. le juge RANJEVA joint une déclaration à l’ordonnance ; MM. les
juges ABRAHAM et BENNOUNA joignent à l’ordonnance les exposés de leur
opinion individuelle ; M. le juge ad hoc VINUESA joint à l’ordonnance
l’exposé de son opinion dissidente.

                                                          (Paraphé) R.H.
                                                          (Paraphé) Ph.C.




                                                                             26

